PER CURIAM.
It is urged by the appellants that the learned court erred because it states, among its grounds for the decision, that the value of so much of the plaintiff’s easements belonging to the premises No. 922 Third avenue, over and above the value of any and all general and special benefit to said premises arising from the construction, maintenance, and operation of said elevated railroad in front of them, as was taken by defendants, was and is the sum of $1,200. It is claimed that this statement is clear and positive that the value of the easements taken, over and above any benefits conferred on the premises, is $1,200, and that the court overlooked the point that the easements themselves had been adjudged by the court of appeals to have had no value in themselves, but that it is the damage to the premises to which they were attached, resulting from their destruction, for which compensation is awarded. We think it is plain that the learned court attempted to follow the rule of the court of appeals in this respect, and that there is no question but that resultant damage was that for which compensation was intended to be made. Upon an examination of the evidence, we. see no reason for interfering with the court below, and think the judgment should be affirmed, with costs.